Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant amendment filed (10/12/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 12 & 17, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 12 & 17 that includes: 
Claim 1:
…
“
A computer-implemented method, comprising: determining a time window when to identify multiple potential objects of interest from a camera feed of a source camera; identifying multiple potential objects of interest from the camera feed of the source camera; identifying a number of adjacent cameras along possible travel routes; for each adjacent camera, detecting whether any of the multiple potential objects of interest are identified in an associated camera feed; and for each adjacent camera whose feed does not include any potential object of interest, preventing analysis of downstream camera feeds during tracking of the multiple potential objects of interest.
”
Claim 12:
…
“
A system, comprising: an image recognition system to, for camera feeds received from cameras in a network, identify potential objects of interest from associated camera feeds; a camera network analysis device to identify, relative to a source camera, a number of adjacent cameras along possible travel routes; 3P201904174US0116/657,447 a travel estimation system to estimate a speed traveled by each potential object of interest; a feed analysis device to, for each adjacent camera, detect whether any of the multiple potential objects of interest are identified in an associated camera feed, wherein an adjacent camera is analyzed based on a window determined by the speed of the potential objects of interest; and a route plotting system to plot a likely route of the multiple objects of interest by preventing analysis of downstream camera feeds when an upstream camera does not include any potential object of interest.
”
Claim 17:
…
“
A computer program product for tracking an object of interest, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, to cause the processor to: identify, by the processor, multiple potential objects of interest from a camera feed of a source camera; identify, by the processor, a number of adjacent cameras along possible travel routes, wherein the processor is to expand a radius away from the source camera until an adjacent camera is detected; 4P201904174US0116/657,447 for each adjacent camera, detect, by the processor, whether any of the multiple potential objects of interest are identified in an associated camera feed; for each adjacent camera whose feed does not include any potential object of interest, prevent, by the processor, analysis of downstream camera feeds during tracking of the multiple potential objects of interest; for each adjacent camera whose feed does include a potential object of interest, identify, by the processor, a second number of adjacent cameras; for each of the second number of adjacent cameras, detect, by the processor, whether any of the multiple potential objects of interested are identified in an associated camera feed; for each of the second number of adjacent cameras whose feed does not include any potential object of interest, prevent, by the processor, analysis of downstream camera feeds to identify the multiple potential objects of interest; and plot, by the processor, a likely route of the multiple objects of interest.
”
Regarding dependent claims 2-5, 7-11, 14-16 & 18-20 these claims are allowed because of their dependence on independent claims 1, 12 & 17 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661